Citation Nr: 1324603	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  11-01 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for service-connected status post fusion of the interphalangeal joint, right great toe.


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to November 1987. 
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Unfortunately, a remand is necessary in this case.  The Board regrets this additional delay, but it is apparent that the Veteran is not receiving correspondence from the VA, and this must be remedied before his claim can be adjudicated.

In August 2012, the Veteran submitted a Request for Change of Address to the VA.  In November 2012, the Veteran requested a video conference hearing before a Veteran's Law Judge.  The February 2013 notice to the Veteran of his March 2013 video conference hearing was not mailed to his last address of record as listed in his August 2012 Request for Change of Address.  The Veteran did not appear for the March 2013 video conference hearing.  In March 2013, the Board mailed the Veteran a certification letter acknowledging receipt of his claims file and the docketing of his appeal.  Similarly, the Board certification letter was not mailed to his last address of record as listed in his August 2012 Request for Change of Address.  The Board certification letter was returned from the United States Postal Service as undeliverable as addressed.  There is no indication in the claims file that the Veteran ever received the February 2013 notice of the scheduled video conference hearing or the March 2013 Board certification notice letter.  

In order for a notice from VA to be valid, it must be sent to the "latest address of record."  38 C.F.R. § 3.1(q) (2012).  As the February 2013 notice of hearing and March 2013 Board certification letters were not sent to the Veteran's latest address of record, VA has not properly complied with the duty to assist.  Id., 38 C.F.R. § 20.704(b) (2012).  Accordingly, a remand is required for the VA to provide the Veteran with proper notice and to schedule the requested video conference hearing.  See 38 C.F.R. § 20.703 (2012). 


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference Board hearing in accordance with his request.  The Veteran must be notified of the date, time, and place to report to the hearing. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


